DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/25/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0145629 (hereafter Chang).
Regarding claim 1, Chang, as shown in figures 1-7, discloses an electronic component comprising: 
an element body (considering 110 and 121) having a lower surface configured to face a mounting substrate (see fig. 7); 
an inner conductor (see coils part 120; fig. 2) disposed in the element body and having a first end portion and a second end portion (that connected to terminals 122a/b); 
a pair of terminal electrodes (considering external electrodes 132a, 132b) provided on the lower surface of the element body; and
a pair of bump electrodes (considering external terminals 122a, 122b) extending in a direction intersecting with the lower surface of the element body and respectively interconnecting the first and second end portions of the inner conductor and the pair of terminal electrodes, 
wherein the terminal electrode (132a, 132b) has a thickest portion (see fig. 4B) where a thickness with respect to the lower surface of the element body is largest and a part thinner than the thickest portion and the thickest portion overlaps the bump electrode in a direction orthogonal to the lower surface.

Claim 1 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0292466 (hereafter Watanabe).
Regarding claim 1, Watanabe, as shown in figures 1-4, discloses an electronic component comprising: 
an element body (considering 10, 11, 13; fig. 1) having a lower surface configured to face a mounting substrate (Note: component 1 is a surface mount component); 
an inner conductor (16-17) disposed in the element body and having a first end portion and a second end portion (16a, 17a); 
a pair of terminal electrodes (considering 12a, 12b) provided on the lower surface of the element body; and
a pair of bump electrodes (24a, 24b) extending in a direction intersecting with the lower surface of the element body and respectively interconnecting the first and second end portions of the inner conductor and the pair of terminal electrodes (see fig.4B), 
wherein the terminal electrode (12a, 12b) has a thickest portion (see fig. 4B) where a thickness with respect to the lower surface of the element body is largest and a part thinner than the thickest portion and the thickest portion overlaps the bump electrode in a direction orthogonal to the lower surface.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that a recess portion provided in the lower surface and positioned between the pair of terminal electrodes, wherein a part of the terminal electrode is provided in the recess portion.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the bump electrode has an enlarged portion and a cross-sectional dimension of the enlarged portion in a plane orthogonal to the lower surface gradually increases toward the lower surface of the element body.  None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  However, none of the prior art references discloses the combination of limitations discussed in the above paragraph alone or in combining with other prior art references.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847